Citation Nr: 0700357	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2001 for the grant of service connection and assignment 
of a 10 percent rating for post traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than June 15, 
2000 for the assignment of a 60 percent rating for L4-L5 
spinal disc herniation with associated neural compression.

3.  Entitlement to an effective date earlier than June 15, 
2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted 
service connection for PTSD and assigned a 10 percent rating 
from September 26, 2001.  This appeal also arises from an 
August 2004 rating decision which, in pertinent part, granted 
an increased rating of 60 percent for L4-L5 spinal disc 
herniation with associated neural compression and entitlement 
to TDIU with effective dates of June 15, 2000.

The Board remanded this case in April 2006 for VCAA 
compliance, evidence development and the issuance of a 
Supplemental Statement of the Case.  It returns for appellate 
consideration.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD had arisen by 
May 2000.  The veteran's claim for service connection for 
PTSD was received by the RO on September 26, 2001; 
subsequently, service connection with a rating of 10 percent 
for PTSD was granted, effective September 26, 2001.  

2.  The veteran's claim for an increased rating for his L4-L5 
spinal disc herniation with associated neural compression was 
received by the RO on September 26, 2001; subsequently, an 
increased rating of 60 percent was assigned for the spinal 
disc herniation, effective June 15, 2000.  

3.  The veteran's claim for TDIU was received by the RO on 
March 17, 2003; subsequently, TDIU was granted, effective 
June 15, 2000.  

4.  Prior to receipt of the claims on September 26, 2001, 
there were no pending requests for service connection for 
PTSD, increased ratings, or TDIU that remained unadjudicated.

5.  In the year prior to June 15, 2000, the medical evidence 
did not factually show that the veteran's back condition had 
increased in disability. 

6.  The evidence does not show that the veteran's service-
connected conditions were of such severity as to preclude 
substantially gainful employment prior to June 15, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection and 
compensation for PTSD, prior to September 26, 2001, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The criteria for entitlement to a 60 rating for L4-L5 
spinal disc herniation with associated neural compression, 
prior to June 15, 2000, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006); 38 C.F.R. §§ Part 
4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

3.  The criteria for entitlement to TDIU benefits prior to 
June 15, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.400, 3.340, 
3.341, 4.15, 4.16, 4.17 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Earlier Effective Dates

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Service Connection for PTSD

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The Board has reviewed the file to determine the date of 
receipt of a claim for service connection for PTSD.  
According to the RO's date stamp, the veteran's informal 
claim for service connection for PTSD was received on 
September 26, 2001.  The Board has reviewed all prior 
communications and evidence submitted by the veteran to the 
RO prior to September 26, 2001 and can find no reference to 
PTSD or any other acquired psychiatric disorder.  

The Board notes that the veteran's VA treatment records 
indicate that he sought treatment from the mental health 
clinic at the VA Medical Center in Huntington, West Virginia.  
A May 2000 evaluation was performed which diagnosed PTSD 
based on stressors related to the veteran's service in the 
first Persian Gulf War.  VA records will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(1).  In this case, a formal claim for 
compensation for PTSD had not been allowed, and the veteran 
had not been granted service connection for this disorder.  
See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  Since 
there had not been a prior allowance or disallowance of 
compensation for PTSD (i.e., service connection awarded, but 
disorder rated as noncompensable), VA records could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  See 
also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  

The February 2003 rating decision granted service connection 
for PTSD, based in part on stressors related to the veteran's 
service in the Gulf.  Based on the VA records discussed 
above, the Board finds that entitlement to service connection 
for PTSD arguably had arisen by May 2000.  However, where, as 
in this case, a claim for service connection is filed more 
than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 
C.F.R. § 3.400(b) (2006).  The veteran's currently assigned 
effective date, September 26, 2001, is the date of the RO's 
receipt of the claim, which is later than the date 
entitlement arose.  There is no indication in the file, or 
any allegation from the veteran, that any formal claim was 
filed before that date.  He had previously filed claims for 
service connection for other disorders, but did not 
specifically claim PTSD until September 2001.  None of the 
statements received prior to that date, in conjunction with 
his other claims, showed a clear intent on his part to 
request entitlement to service connection for PTSD or for any 
psychiatric disorder, for that matter. 

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  None of the evidence of 
record prior to September 2001 identified a benefit sought or 
any intention on the part of the veteran to seek service 
connection for PTSD.  In light of this fact, the Board 
concludes that an earlier effective date is not warranted in 
this case under VA regulations governing effective dates for 
awards based on an original claim for service connection.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and 
(ii), and (r).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for PTSD.  See Gilbert, 1 Vet. App. at 
53.

Increased Rating

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general


rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. 
Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for both the lower back disability 
and for TDIU.

L4-L5 Spinal Disc Herniation with Associated Neural 
Compression

Prior to the claim currently in dispute, the veteran received 
a 10 percent rating for his spinal disc herniation 
disability.  The veteran filed for service connection 
immediately upon retirement from service.  Service connection 
was granted by a November 1996 rating decision of the RO.  
The veteran appealed the noncompensable rating assigned to 
him.  A February 1998 RO rating decision granted an increase 
to 10 percent.  A November 1998 Board decision confirmed and 
continued this decision.  Those decisions are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the veteran has disagreed with the 
effective dates assigned for his service-connected 
disabilities, he has not filed a claim for clear and 
unmistakable error (CUE) with regard to any rating or Board 
decisions.  A claim for benefits based on CUE in a prior 
final rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  In order for a claimant to 
successfully establish a valid claim of CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  As no CUE has been alleged in the unappealed 
November 1998 Board decision, this decision is final.  See 38 
C.F.R. §§ 3.105, 3.400.

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
date the claim for an increased evaluation for the veteran's 
service-connected L4-L5 spinal disc herniation with 
associated neural compression filed and (2) was it factually 
ascertainable that a 60 percent evaluation for L4-L5 spinal 
disc herniation with associated neural compression was first 
warranted within the year preceding the date of the claim?

The veteran first notified the RO he wished to pursue a claim 
for increased ratings for his L4-L5 spinal disc herniation 
with associated neural compression on September 26, 2001.  No 
other communication or evidence was submitted by the veteran 
evincing his desire or intent to pursue the increased ratings 
claim between the November 1998 Board decision and September 
2001.  The Board finds that the veteran first filed his claim 
for an increased rating for his L4-L5 spinal disc herniation 
with associated neural compression on September 26, 2001.

However, in addition to an informal claim as defined above 
under 38 C.F.R. § 3.155, there is another type of informal 
claim.  Specifically, a report of an examination or 
hospitalization will be accepted as an informal claim for 
benefits under existing law, if the report relates to a 
disability which may establish entitlement.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.157(b)(1) does not require the veteran to 
identify the report as a claim or to identify the benefits 
sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

In this case, the claims file includes a VA progress note, 
dated June 15, 2000, which shows diagnostic testing was done 
(EMG) indicating the presence of radiculopathy.  This VA 
record meets the criteria for an informal claim.  38 C.F.R. 
§§ 3.155, 3.157.  It is for this reason that the RO chose 
June 15, 2000, as the effective date for the grant of an 
increased rating.  The Board will therefore examine the 
evidence to determine whether the criteria for a higher 
rating were met within the year prior to June 15, 2000. 

As there is no communication from the veteran indicating his 
desire to file for an increased claim, the evidence must show 
that the veteran was entitled to an increase in the report of 
an examination or hospitalization.  Prior to June 15, 2000, 
the veteran received a 10 percent rating under Diagnostic 
Code (DC) 5295 for lumbosacral strain.  Under the regulations 
existing at that time, DC 5295 provided that a 10 percent 
disability rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

In the alternative, DC 5292 contemplates a rating for 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

Also, with the increased rating and showing of neurological 
symptoms, the RO changed the diagnostic code for the 
veteran's low back disability to 5293.  Under Diagnostic Code 
5293 for intervertebral disc syndrome, a 10 percent 
disability rating is assigned for a mild condition.  A 20 
percent disability rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability rating is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Diagnostic Code 5293 provides a maximum 
60 percent disability rating for intervertebral disc syndrome 
that is pronounced with little intermittent relief and 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the disease disc.

The Board notes, at this point, that the rating criteria for 
back disabilities were amended in 2002 and 2003.  Since such 
amendments cannot be retroactively applied to evaluate the 
severity of the veteran's disability in the year prior to 
June 2000, there is no need to discuss them further.

The veteran's medical history prior to June 15, 2000 does not 
show that the medical evidence established entitlement to a 
higher rating earlier than as has been assigned.  The 
evidence considered in the Board's prior November 1998 
decision indicates that the veteran suffered an 
incapacitating episode due to his lower back about once every 
six months.  His symptoms would flare up and he would be 
unable to straighten up due to tremendous pain.  The veteran 
suffered an occupational accident in November 1998, leading 
to cervical spine degenerative arthritis and radiculopathy of 
the right upper extremity.  The main medical evidence 
regarding this accident are the treatment notes of a Dr. 
Casey from 1999.  Other than noting some complaints of low 
back pain and prior diagnosis of low back disability, there 
is no mention of any findings regarding the veteran's service 
connected lower back disorder.  Without specific findings 
showing increased disability, the veteran's occasional 
complaints of pain, standing alone, are insufficient to 
warrant an earlier effective date.

Subsequently, the veteran appeared for treatment from VA on 
May 25th, 2000.  He complained that he had exacerbated his 
lower back disorder on May 19th, when he bent over and felt a 
pop.  X-rays were taken on May 25th, showing a normal lumbar 
lordosis.  The examiner did note a slight increase in the 
lordotic curve, but the joint spaces and position and 
alignment were otherwise intact.  A CT scan was also 
performed.  The examiner noted a bulge at L5-S1 without 
neural compression.  He was seen again on June 2, and given 
prescriptions for pain and a muscle relaxant.  He was also 
instructed to avoid lifting and to use a hard mattress.  
After the veteran's pain did not abate, nerve conduction 
studies were performed on June 15, 2000.  These studies 
showed diminished nerve conduction to the lower extremities 
and form the basis of the veteran's current rating and 
effective date.  While more recent examinations and medical 
treatment notes are of record, none provide assessments 
related to the period prior to June 15, 2000.

In determining the proper disability rating for the veteran's 
service-connected L4-L5 spinal herniation, VA is only 
evaluating the severity of the lower back symptoms.  The 
severity of his upper back symptoms is not a part of that 
evaluation.  The private records provided by Dr. Casey from 
1999 do not reference the veteran's lower back and no 
symptomatology of his lower back disorder has been related to 
exacerbation by the November 1998 accident.  

The remaining evidence does not show that the increase in 
disability was ascertainable prior to June 15, 2000.  The 
exacerbating event occurred in May 2000.  The symptoms shown 
by the reports of May and early June 2000 indicate that the 
veteran suffered pain and he was instructed not to perform 
any heavy lifting, which is highly reminiscent of the 
incapacitating episodes for which he was already compensated.  
The nerve conduction studies were performed only after the 
pain did not abate, which is to say after the symptoms proved 
to be more than a transient episode of pain.  Furthermore, 
symptoms such as muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in standing position, 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion, which would entitle the 
veteran to a higher rating, were not shown in May or early 
June 2000.  No abnormal neurological findings were shown at 
that time either.  The Board finds that entitlement to a 
higher rating could not be ascertained from the symptoms 
shown by the veteran prior to June 15, 2000.  The claim for 
an earlier effective date for the assignment of a 60 percent 
rating for L4-L5 spinal disc herniation with associated 
neural compression must be denied.  See 38 C.F.R. 
§ 3.400(o)(2).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for the assignment of a 60 percent 
rating for L4-L5 spinal disc herniation with associated 
neural compression.  See Gilbert, 1 Vet. App. at 53.

TDIU

The veteran's TDIU claim is currently effective June 15, 
2000, the date of the treatment report indicating that he had 
radiculopathy as a result of his L4-L5 spinal herniation.  
Taking this as the date of the claim for TDIU, the Board must 
inquire whether an earlier claim for TDIU was outstanding or 
whether the evidence showed entitlement to TDIU in the year 
prior to June 15, 2000.  See Harper, supra.  

Additionally, when a veteran indicates to VA that his service 
connected disabilities have made him unemployable, this is to 
be considered a claim for TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).  The Board has also reviewed the file to locate any 
evidence that would indicate the veteran's service connected 
disabilities have made him unemployable.  The veteran did 
indicate that he could no longer work at a May 1999 VA 
examination for his feet, but also stated that it was due to 
a work related accident, not his service connected 
disabilities.  There are no other references to 
unemployability prior to June 15, 2000.  The veteran first 
filed a formal claim for TDIU in March 2003.  

The RO has currently assigned an effective date of June 15, 
2000, considering the TDIU claim to be an extension of the 
increased rating claim just discussed.  The factual 
background presented above is identical for the TDIU claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to June 15, 2000, the veteran received 10 percent 
ratings for a right paracentral L4-L5 disc herniation, loss 
of sensation in the 3rd and 4th toes, at the surgical site for 
Morton's neuroma, chronic bronchitis, tenosynovitis of the 
2nd and 3rd metacarpalphalangeal joint of the right hand, 
bilateral pes cavus deformity status post surgical resection 
of Morton's neuroma in the right foot, and ureteral calculus.  
The veteran's combined rating was 50 percent.  38 C.F.R. 
§ 4.25.  The veteran did not meet the schedular criteria 
listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran's personal history is fairly straight forward.  
The veteran's records indicate that he has a high school 
education and worked as a light vehicles mechanic in service.  
The veteran retired from military service in June 1996 and 
began working as an auto mechanic in July 1996.  According to 
the employment history he provided in October 2003, he made 
over $28,000 a year.  Despite his service connected 
disorders, he held a manual labor job and made a decent wage.  
As mentioned above, in November 1998, the veteran was injured 
in a work related accident.  Since this time, the veteran has 
not been employed.

The veteran has been found totally disabled by the Social 
Security Administration (SSA) as of November 1998.  He argues 
this should result in total disability benefits as of 
November 1998 from VA as well.  The Board disagrees for the 
following reasons.  Decisions of the Social Security 
Administration regarding unemployability, while relevant, are 
not controlling with respect to VA determinations.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of 
VA and Social Security claims is based on different laws and 
regulations.  The award of disability benefits was based not 
only on the L4-L5 spinal herniation, but on several 
nonservice-connected disorders of the cervical spine as well.  
In particular, the decision outlined the evidence of record 
as showing cervical spine disorder of herniated and bulging 
cervical discs, cervical spondylosis, degenerative joint 
disease and pain and numbness radiating down the right arm 
into three fingers.  Chronic, severe headaches and shortness 
of breath due to cigarette smoking were noted.  Further 
limitation due to swelling and pain in the balls of his feet 
due to Morton's neuroma were also recognized.  Sedentary 
activity was also restricted as the veteran "only 
occasionally stoop, kneel, crawl, or crouch; limited ability 
for reaching, handling, fingering and feeling; should never 
climb or balance; should avoid exposure to vibrations; 
limited ability to understand, remember and carry out an 
extensive variety of technical and/or complex job 
instructions, interact with supervisors, maintain 
concentration and attention and work with public."  It is 
clear from the SSA's decision that the veteran's lower back 
and feet were not significant enough alone to grant total 
disability.  

The Board finds that, although the service connected 
disorders affected his ability to be employed, they did not 
render him totally disabled prior to June 15, 2000.  Prior to 
November 1998, the veteran was gainfully employed despite his 
service connected conditions.  He worked the job he had been 
trained to perform in the military.  The veteran was rendered 
unable to work by a combination of his service connected 
disorders and the residuals of a work accident that not only 
prevented him from physically performing his manual labor 
job, but also impaired his ability to work a sedentary job.  
The combination of a well paying job, the accident and the 
finding of the SSA weigh heavily against this claim.  There 
is no evidence to show that, prior to June 15, 2000, the 
veteran was unemployable solely because of his service 
connected disorders.  The Board must deny entitlement to an 
earlier effective date for TDIU.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
earlier effective date for a 60 percent rating for L4-L5 
spinal disc herniation, with associated neural compression, 
and for TDIU.  See Gilbert, 1 Vet. App. at 53.  

II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Written notice on effective date issues was not provided 
prior to the initial determinations of the veteran's claims 
for service connection, an increased rating or TDIU.  
However, in compliance with the Board's April 2006 remand, 
the RO sent a May 2006 letter addressing the issue of the 
effective dates.  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2006, he was provided two months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in July 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Therefore, there was no prejudice resulting from the failure 
to provide 38 U.S.C.A. § 5103(a) notice as to the effective 
date issue prior to the grant of service connection, an 
increased rating and TDIU, and assignment of an initial 
effective date.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All private medical records 
have been obtained, to the extent identified by the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case an examination would be irrelevant, as an 
examination could not provide evidence of an earlier claim 
filing.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to an effective date earlier than September 26, 
2001 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than June 15, 2000 
for the assignment of a 60 percent rating for L4-L5 spinal 
disc herniation with associated neural compression is denied.

Entitlement to an effective date earlier than June 15, 2000 
for the grant of a TDIU is denied.
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


